                                  Case 1:19-cv-00268-LJO-JLT Document 6 Filed 03/13/19 Page 1 of 3

                            1   TIMOTHY P. JOHNSON (BAR NO. 66333)
                            2   BARRON & NEWBURGER, P.C.
                                1970 OLD TUSTIN AVENUE, SECOND FLOOR
                            3
                                SANTA ANA, CALIFORNIA 92705
                            4   TELEPHONE: (714) 832-1170
                                FACSIMILE: (714) 832-1179
                            5
                                E-MAIL: tjohnson@bn-lawyers.com
                            6
                                Attorneys for Defendant Convergent Outsourcing, Inc.
                            7

                            8

                            9
                                                      UNITED STATES DISTRICT COURT
                           10

                           11                        EASTERN DISTRICT OF CALIFORNIA
BARRON & NEWBURGER, P.C.




                           12

                           13
                                Brian K. Davis, on behalf of himself    Case No. 2:19-cv-00268-LJO-JLT
                           14   and all others similarly situated,
                           15
                                                  Plaintiff,            STIPULATION TO EXTEND TIME TO
                           16                                           RESPOND TO THE INITIAL
                                      vs.                               COMPLAINT BY NOT MORE THAN
                           17
                                                                        28 DAYS PURSUANT TO LOCAL
                           18   Convergent Outsourcing, Inc.,           RULE 144
                           19                    Defendant.             Complaint served: March 5, 2019
                           20                                           Current response date: March 26, 2019
                                                                        New response date: April 23, 2019
                           21

                           22

                           23

                           24   ///
                           25   ///
                           26
                                ///
                           27

                           28                                          -1-
                                STIPULATION TO EXTEND TIME TO
                                RESPOND TO THE COMPLAINT                               Case No. 19-cv-00268-LJO-JLT
                                 Case 1:19-cv-00268-LJO-JLT Document 6 Filed 03/13/19 Page 2 of 3

                            1         The parties hereby stipulate pursuant to Local Rule 144 that the time for
                            2   Defendant Convergent Outsourcing, Inc. to respond to the Complaint may be
                            3
                                extended to and including April 23, 2019.
                            4

                            5
                                Dated: March 13, 2019
                            6
                                                                     SULAIMAN LAW GROUP, Ltd.
                            7

                            8
                                                                   By: __/s/ Marwan r. Daher____
                            9                                             MARWAN R. DAHER
                           10                                          Attorneys for Plaintiff Brian K. Davis
                           11
BARRON & NEWBURGER, P.C.




                           12
                                Dated: March 13, 2019
                           13

                           14
                                                                      BARRON & NEWBURGER, P.C.

                           15

                           16
                                                               By:_______/s/ Timothy Johnson__________
                                                                       TIMOTHY P. JOHNSON
                           17                                          Attorneys for Defendant
                           18
                                                                      Convergent Outsourcing, Inc.

                           19

                           20

                           21         Each of the other parties whose electronic signatures have been attached to this
                           22   document has concurred with the filing of this document and the attachment of his
                           23   signature to the document.
                           24
                                                                   _/s/Timothy Johnson_____
                           25                                      TIMOTHY P. JOHNSON
                           26

                           27

                           28                                               -2-
                                STIPULATION TO EXTEND TIME TO
                                RESPOND TO THE COMPLAINT                                Case No. 19-cv-00268-LJO-JLT
                                 Case 1:19-cv-00268-LJO-JLT Document 6 Filed 03/13/19 Page 3 of 3

                            1
                                                         CERTIFICATE OF SERVICE
                            2

                            3
                                      I, Timothy P. Johnson, do hereby certify that the Stipulation to Extend Time to
                            4
                                Respond to the Complaint was served this 13th day of March, 2019, on all counsel of
                            5
                                record via the Court’s ECF system.
                            6

                            7
                                                                         _/s/Timothy Johnson______
                            8                                            TIMOTHY P. JOHNSON
                            9

                           10

                           11
BARRON & NEWBURGER, P.C.




                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28                                            -3-
                                STIPULATION TO EXTEND TIME TO
                                RESPOND TO THE COMPLAINT                               Case No. 19-cv-00268-LJO-JLT
